        Case 1:18-cr-02056-SMJ     ECF No. 19     filed 11/08/18   PageID.35 Page 1 of 2




 1   Jeffrey S. Dahlberg
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4
     Attorney for Defendant
 5   Fernando Magana-Mendoza

 6
 7
                          UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF WASHINGTON
                           The Honorable Salvador Mendoza, Jr.
 9
10   United States of America,
11                                   Plaintiff,        No. 1:18-CR-2056-SMJ
12
           v.                                          Notice of Appearance
13
     Fernando Magana-Mendoza,
14
                                 Defendant.
15
16
            Please take notice that Jeffrey S. Dahlberg of the Federal Defenders of Eastern
17
     Washington and Idaho hereby enters his appearance as counsel of record in this matter.
18
19   All future correspondence and court filings should be forwarded directly to the address

20   listed above.
21
22
23
24   Dated: November 8, 2018.

25

     Notice of Appearance: 1
       Case 1:18-cr-02056-SMJ      ECF No. 19    filed 11/08/18   PageID.36 Page 2 of 2




 1
                                                  By s/ Jeffrey S. Dahlberg
 2                                                   Jeffrey S. Dahlberg
 3                                                   5343967, NY
                                                     Federal Defenders of Eastern
 4                                                   Washington and Idaho
                                                     306 East Chestnut Avenue
 5                                                   Yakima, Washington 98901
                                                     (509) 248-8920
 6                                                   (509) 248-9118 fax
                                                     Jeff_Dahlberg@fd.org
 7
 8
                                     Certificate of Service
 9
10         I hereby certify that on November 8, 2018, I electronically filed the foregoing

11   with the Clerk of the Court using the CM/ECF System which will send notification of
     such filing to the following: Benjamin D. Seal, Assistant United States Attorney.
12
13                                                s/ Jeffrey S. Dahlberg
14                                                Jeffrey S. Dahlberg

15
16
17
18
19
20
21
22
23
24
25

     Notice of Appearance: 2
